Case 6:19-cv-00920-GAP-TBS Document 1 Filed 05/15/19 Page 1 of 4 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                 Case No. ___________________


  MONICA ROBINSON, on behalf of herself
  and others similarly situated,

                 Plaintiff,
  v.

  SEDGWICK CLAIMS MANAGEMENT                             (FLSA COLLECTIVE ACTION)
  SERVICES, INC.,

                 Defendant.


  NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §1441(a); 28 U.S.C.
               §1331 (FEDERAL QUESTION JURISDICTION)

        Defendant, Sedgwick Claims Management Services, Inc. (“Sedgwick”), by and

 through undersigned counsel and in accordance with the applicable Federal Rules of Civil

 Procedure and 28 U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal (the

 “Notice”). Defendant requests that the Court remove this action filed by Plaintiff Monica

 Robinson (“Plaintiff”), from the Circuit Court of the Ninth Judicial Circuit in and for Orange

 County, Florida, to the United States District Court for the Middle District of Florida, Orlando

 Division. The removal of this action is based upon the following:

 1.     On April 8, 2019, Plaintiff Monica Robinson (“Plaintiff”) commenced an action in the

 Circuit Court in the Ninth Judicial Circuit in and for Orange County, Florida, entitled Monica

 Robinson v. Sedgwick Claims Management Services, Inc., Case No. 2019-CA-004403-0, by

 the filing of a Complaint. A copy of the Complaint and Summons issued in this matter is

 attached hereto as Exhibit A.
Case 6:19-cv-00920-GAP-TBS Document 1 Filed 05/15/19 Page 2 of 4 PageID 2



 2.     On April 26, 2019, Sedgwick was personally served with the Summons and Complaint

 through its agent for service of process. A true and correct copy of the service of process is

 attached hereto as Exhibit B.

 3.     The Complaint contains one cause of action. The cause of action asserted is: (1)

 Alleged Failure to Pay Overtime Wages in Violation of the Fair Labor Standards Act, 29

 U.S.C. §§ 201, et seq.

 4.     This is a civil action over which this Court has original jurisdiction under the provisions

 of 28 U.S.C. § 1331, and may be removed to this Court by Sedgwick pursuant to the provisions

 of 28 U.S.C. § 1441, because it is a civil action arising under the laws of the United States.

                    This Court Has Original Jurisdiction Over The Case,
                           Because It Arises Under Federal Law

 5.     The only cause of action in this case is an alleged violation of federal law: the Fair

 Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”). An action for violation of the FLSA

 “may be maintained . . . in any Federal or State court of competent jurisdiction.” 29 U.S.C. §

 216(b). Thus, this court has original jurisdiction over the FLSA claim under 28 U.S.C. § 1331

 as an action “arising under the Constitution, laws, or treatises of the United States.” Removal

 is permitted pursuant to 28 U.S.C. § 1441(a), which allows removal of any civil action “of

 which the district courts of the United States have original jurisdiction.” See, e.g., Breuer v.

 Jim's Concrete of Brevard, Inc., 538 U.S. 691, 693 (2003).

                       The Other Requirements For Removal Are Met

 6.     This Notice of Removal is being filed within thirty (30) days after service on Sedgwick

 of the initial pleading setting forth the claims for relief upon which Plaintiff’s action is based.

 (See Ex. B.) Therefore, this Notice is timely filed under 28 U.S.C. § 1446(b).




                                                -2-
Case 6:19-cv-00920-GAP-TBS Document 1 Filed 05/15/19 Page 3 of 4 PageID 3



 7.     This Notice of Removal is being filed within one (1) year of the commencement of this

 action and therefore is timely filed under 28 U.S.C. § 1446(b).

 8.     Removal to this Court is proper pursuant to 28 U.S.C. §1441(a), as the Circuit Court in

 the Ninth Judicial Circuit in and for Orange County, Florida is located within the Middle

 District of Florida, Orlando Division.

 9.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

 upon Defendant have been attached hereto as Exhibits A and B. No other process, pleadings,

 or orders have been filed, served or received by Defendant in this case.

 10.    Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of the Notice of Removal will be

 served on all adverse parties in this action, and also will be filed with the clerk of the Circuit

 Court of the Ninth Judicial Circuit in and for Orange County, Florida.

        WHEREFORE, Defendant Sedgwick Claims Management Services, Inc., respectfully

 requests that the United States District Court for the Middle District of Florida accept the

 removal of this action from the Circuit Court and direct that the Circuit Court in and for Orange

 County, Florida has no further jurisdiction of this matter unless and until this case is remanded.


 Dated: May 15, 2019                      Respectfully submitted,

                                          s/ Chad K. Lang
                                          Chad K. Lang, Esq.
                                          Florida Bar No. 156922
                                          SANCHEZ-MEDINA, GONZALEZ, QUESADA,
                                          LAGE, GOMEZ & MACHADO LLP
                                          201 Alhambra Circle, Ste. 1205
                                          Coral Gables, FL 33134
                                          Tel: (305) 377-1000
                                          E-mail: clang@smgqlaw.com

                                          Attorney for Defendant
                                          Sedgwick Claims Management Services, Inc.




                                                 -3-
Case 6:19-cv-00920-GAP-TBS Document 1 Filed 05/15/19 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 15th , 2019, I electronically filed the foregoing document

 with the Clerk of the Court by using the CM/ECF system. I also certify that the foregoing

 document is being served this day on all counsel or pro se parties identified on the below

 Service List in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who

 are not authorized to receive electronically Notices of Filing.

                                                       s/ Chad K. Lang
                                                       Chad K. Lang, Esq.



 SERVICE LIST

 Gregg I. Shavitz
 Florida Bar No. 11398
 E-mail: gshavitz@shavitzlaw.com
 Tamra C. Givens
 Florida Bar No. 657638
 E-mail: tgivens@shavitzlaw.com
 SHAVITZ LAW GROUP, P.A.
 951 Yamato Road, Suite 285
 Boca Raton, FL 33432
 Tel: (561) 447-8888

 Carlos V. Leach
 Florida Bar No. 540021
 E-mail: cleach@theleachfirm.com
 THE LEACH FIRM, P.A.
 1950 Lee Road, Suite 213
 Winter Park, FL 32789
 Tel: (321) 287-6021

 Attorneys for Plaintiff
 Monica Robinson




                                               -4-
